-   ----- -       - - --       - - ·-·-·---- - -·-

        UNITED STATES DISTRICT COURT
        SOUTHERN DISTRICT OF NEW YORK
        --------------------------------------------------------------------- X

        Jennifer Krauss,
                                                                                  19 CV 11029 (KMK) and
                                                Plaintiff,                        related case 20 CV 4207

                         -v-
                                                                                  ORDER OF DISMISSAL
        Rhinebeck Central School District,

                                                Defendant.
                                                                             X


        KENNETH M . KARAS, United States District Judge:

                The Court having been advised that all claims asserted herein have been settled, it is
        ORDERED that the above-entitled action be and is hereby dismissed and discontinued without
        costs, and without prejudice to the right to reopen the action within thirty days of the date of this
        Order if the settlement is not consummated.

                To be clear, any application to reopen must be filed within thirty days of this Order;
        any application to reopen filed thereafter may be denied solely on that basis. Further, if the
        parties wish for the Court to retain jurisdiction for the purposes of enforcing any settlement
        agreement, they must submit the settlement agreement to the Court within the same thirty day
        period to be "so ordered" by the Court. Per Paragraph 4(B) of the Court' s Individual Rules and
        Practices for Civil Cases, unless the Court orders otherwise, the Court will not retain jurisdiction
        to enforce a settlement agreement unless it is made part of the public record.

                Any pending motions are denied. All conferences are vacated. The Clerk of Court is
        directed to close the case.




        Dated: May 17, 2021
               White Plains, New York
